ORDER
PER CURIAM.
Ryshod Mercer appeals from the motion court’s denial of his Rule 24.035 motion without an evidentiary hearing. The motion asserted that Mercer received ineffective assistance of counsel in that his attorney assured Mercer that the trial court would sentence him to probation. Mercer claims that he was entitled to a hearing on the Rule 24.035 motion because it alleged facts, not conclusions, that were not refuted by the record and that, if true, would entitled him to relief. We affirm. Rule 84.16(b).